Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance The prior art of record fails to disclose or to fairly suggest parsing, by one or more processors, a first web page to identify a uniform resource locator (URL), the URL referencing a second web page, prior to receiving a user interaction with the URL, prefetching, by one or more processors, content of the second web page, determining, by one or more processors, a content domain of the prefetched content, the content domain being a summary of the prefetched content, dividing, by one or more processors, the prefetched content into paragraphs, analyzing, by one or more processors, the prefetched content,
understanding, by one or more processors, the prefetched content via natural language
processing techniques knowing the content domain from the URL before the user clicks the URL, summarizing, by one or more processors, the prefetched content with keywords, classifying, by one or more processors, the prefetched content into the content domain based on the summarized keywords, establishing, by one or more processors, a user profile based on a browsing history of the user and visited content in social media via the user, wherein the user profile includes information of the user's established behavior, interests and preferences on a reading content for
the user, learning, by one or more processors, the user interaction with the URL, wherein learning the user interaction includes learning the behavior of the user whether the user clicks on a linked content with the URL, updating, by one or more processors, the user profile based on the learned user interaction, wherein the user profile is updated in response to the user interaction to the URL, comparing, by one or more processors, the content domain to [[a]]the user profile, wherein the use profile is based, 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456